Citation Nr: 1343011	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  10-21 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for L5-S1 degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel

INTRODUCTION

The Veteran had active duty service from September 1988 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the January 2009 rating decision, the RO granted service connection for L5-S1 degenerative disc disease with an evaluation of 10 percent effective October 2008.  The Veteran appealed the initial disability rating assigned.  In July 2010, the Decision Review Officer (DRO) assigned a 40 percent disability rating without changing the effective date.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In a statement received in April 2010, the Veteran specifically requested a DRO hearing.  However, in a May 2010 statement, the Veteran's representative waived the hearing in lieu of a VA examination.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

There are outstanding VA treatment records that should be obtained before the Board can proceed with appellate review.  VA treatment records from Jacksonville, Florida printed in June 2009 are incomplete as pages 2 to 12, 25 to 29, 44 to 47 are missing.  In addition, records printed in April 2010 are also incomplete as pages 1 to 24, 30 to 32, and 67 to 70 are missing.  There are no records uploaded to the VBMS file.

Accordingly, the case is REMANDED for the following action:

1.  Request all outstanding pertinent treatment records from the Jackson VA Medical Center that were printed in June 2009 and April 2010.  Also request any updated treatment records since June 2012 (the most current VA treatment of record).  

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

